 


113 HR 3948 IH: To amend the Internal Revenue Code of 1986 to extend for one year the 15-year straight-line cost recovery for qualified leasehold improvements, qualified restaurant buildings and improvements, and qualified retail improvements.
U.S. House of Representatives
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 3948 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2014 
Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend for one year the 15-year straight-line cost recovery for qualified leasehold improvements, qualified restaurant buildings and improvements, and qualified retail improvements. 
 
 
1.Extension of 15-year straight-line cost recovery for qualified leasehold improvements, qualified restaurant buildings and improvements, and qualified retail improvements
(a)In generalClauses (iv), (v), and (ix) of section 168(e)(3)(E) of the Internal Revenue Code of 1986 are each amended by striking January 1, 2014 and inserting January 1, 2015.
(b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2013. 
 
